EXAMINER’S AMENDMENT/EXAMINER’S COMMENT/REASONS FOR ALLOWANCE 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Dawson Lightfoot on January 29, 2022.

The application has been amended as follows: 
Claims
Please amend the claims as follows: 

10.  (Currently Amended) The UAV of claim 8, wherein the processor is programmed to convert the cathode switch from the oxygen mode to the air mode when a condition that caused the conversion to the oxygen mode is no longer satisfied.

EXAMINER’S COMMENT
Allowable Subject Matter
Claims 8 and 10-15 are allowed.


REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: the prior art of record, Stolte et al. (US 2013/0206910) and Dunn (US 2003/0075643), fails to teach or suggest the combination of limitations of the unmanned aerial vehicle (UAV) of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724